Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 November 2021 and 19 May 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 8, “the first thickness and the second thickness can be tuned to eliminate phase separation” is vague and indefinite in scope. The specification ¶[0041] defines the term “tuned” to mean “an adjustment or change based on the parameters of the electric machine.”  But, there is no basis for the “parameters of the electric machine”, and so one of ordinary skill would not understand the scope with regard to the thicknesses of the first and second windings being sufficient to eliminate phase separation.  
	In claim 15, “wherein each of winding of the set of windings” is not idiomatic.  This will be understood as –wherein each of the set of windings—as recited in similar claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 9-11 & 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Degner et al. (US Pat.Pub.2021/0249915).
Regarding claim 1, Degner teaches an electric machine stator assembly comprising: 
a stator core 40 including a set of slots 42 spaced circumferentially about the stator core and extending axially along the stator core (Fig.1); and 
a set of windings (first winding assembly) 20, each winding (U-conductors) 24 of the set of windings including a first leg 24a and a second leg 24b having a dielectric coating (i.e., thin dielectric coating forming insulating layer surrounding U-conductors; ¶[0045], ¶[0047]) formed by way of electrophoretic deposition (EPD);1 and wherein the first leg and the second leg of each respective winding is received in a different slot of the set of slots of the stator core (¶[0005]; ¶[0052]; Figs.1-2).  

    PNG
    media_image1.png
    739
    505
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    329
    435
    media_image2.png
    Greyscale


	Regarding claim 4, the set of windings 20 include a first winding and a second winding (i.e., plurality of U-shaped conductors 24).
	Regarding claim 9, each of the set of windings includes an end (terminals) 26a/26b of at least one of the first leg 24a or the second leg 24b, and wherein the end is defined by a portion of the winding free of the dielectric coating (thin dielectric coating described only with respect to U-conductors 24, whereas terminals 26 are designed to minimize electrical resistance; ¶[0044]; ¶[0055]).  
	Regarding claim 10, the set of windings 20 is a set of hairpin (U-shaped) windings 24 (¶[0003]; ¶[0005]).  
	Regarding claim 11, as noted above with respect to claim 1, Degner teaches the claimed stator core and further teaches an electric machine assembly (e.g., motor employed to drive electric vehicles) comprising: a drive shaft (inherent); a rotor (not shown) coupled to the drive shaft (¶[0002]; ¶[0037]).
Regarding claim 15, “each…of the set of windings” includes an end (terminals) 26a/26b of at least one of the first leg 24a or the second leg 24b, and wherein the end is defined by a portion of the winding free of the dielectric coating (thin dielectric coating described only with respect to U-conductors 24, whereas terminals 26 are designed to minimize electrical resistance; ¶[0044]; ¶[0055]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Degner in view of Yin (US 10,491,071).
Degner teaches the winding legs 24 have a dielectric coating (i.e., thin dielectric coating forming insulating layer surrounding U-conductors; ¶[0045], ¶[0047]) but does not teach the dielectric coating is a “ceramic polymer composite” (claims 2 & 12).  Also, Degner does not teach the set of slots includes a dielectric slot liner.  

But, regarding the first difference, Yin teaches an electrical machine stator assembly including stator coil windings disposed within slots of a stator core and a first electrically insulating conformal coating disposed between the stator core and the stator coil windings, the conformal coating comprising a polymer matrix impregnated with an effective amount of thermally conductive ceramic materials that form continuous thermal pathways across a thickness of the first coating, to thereby improve electrical insulation and heat dissipation (c.1:7-10 & c.1:40-54).
	Thus, it would have been obvious before the effective filing date to form Degner’s dielectric coating from a ceramic polymer composite since Yin teaches this composition would have improved electrical insulation and heat dissipation of the conductor.
	Regarding the second difference, Yin also teaches the stator and/or rotor may include slot liners of dielectric material such as polymeric films or papers, to provide insulation between the coils and core (c.1:19-22; c.5:20-30; Fig.3).
Thus, it would have been obvious before the effective filing date to provide Degner’s stator slots with a dielectric slot liner to insulate between the coils and core.  
Claims 5-8, 13-14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Degner & Yin, further in view of Shin et al. (US Pat.Pub.2020/0220408).  
Degner & Yin substantially teach the invention including first and second windings, but do not further teach the dielectric coating of the first winding has a first thickness and the dielectric coating of the second winding has a second thickness (claims 5 & 13).  


But, Shin teaches a stator for an electric machine including a plurality of hairpin windings 210 inserted into slots of the core where the dielectric coating 214a of the first winding 210a has a first thickness and better insulation performance than the dielectric coating 214b of the second winding 210a, which has a second thickness, and the coating layer of the first hairpin is thicker than a coating layer of the second hairpin (¶[0041]; ¶[0077]-¶[0079]; Figs.8&11).  The second hairpins with relatively lower insulation performance are arranged in a section having a relatively low possibility of occurrence of partial discharge due to a high voltage surge after the first section, it is possible to increase a space factor of a conductor and thus enhance output power of the electric rotating machine (¶[0044]).
	Thus, it would have been obvious before the effective filing date to further modify Degner & Yin and provide the dielectric coating of the first winding with a first thickness and the dielectric coating of the second winding with a second thickness since Shin teaches this would have increased a space factor of a conductor and thus enhanced output power of the electric rotating machine.  
	Regarding claims 6 & 14, in Shin the first thickness and the second thickness are non-uniform along an axial or radial portion along the first winding or the second winding (Shin, Figs.10-13).  
	Regarding claim 7, in Shin the first winding and the second windings are adjacent one another such that the first thickness and the second thickness between adjacent sides of the first winding and the second winding can form an insulation layer (Shin, Figs.10-13).  
	Regarding claim 8, as best understood, in Shin the first thickness and the second thickness can be “tuned to eliminate phase separation” [sic] in that they eliminate a slot liner. 

 Regarding claim 16, in Degner the set of windings 20 is a set of hairpin (U-shaped) windings 24 (¶[0003]; ¶[0005]).  
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oohashi et al. (US 6,865,796) in view of Onishi (US 3,616,389).
Regarding claim 17, Oohashi generally teaches the claimed method of manufacturing a winding assembly for a stator 60 (abstract; Fig.14), the winding assembly including one or more windings (U-shaped coil segments) 50 (c.8:60-62; Fig.7), the method comprising: 
applying a dielectric (insulation) coating 41 to at least a portion of a set of windings (i.e., electrical conductors 39; c.8:31-34; Figs.1-2)
inserting the set of windings 50 into a set of axially extending stator slots 15b of a stator core (c.9:4-22); and 
electrically connecting (by welding) a free end 50c of the set of windings to form a set of stator windings (c.8:65-c.9:3; c.9:23-38), a free end 50c not including the insulation coating (i.e., insulation coating 41 is removed from both ends to form weld portions 45 constituting free end portions 50c; c.8:54-59; c.8:65-c.9:3; Figs.6-7). 
Oohashi does not teach the dielectric coating is applied “through electrophoretic deposition (EPD)” and “curing the dielectric coating on the set of windings”.
But, Onishi teaches a method of manufacturing an insulated conductor comprising electrophoretically precipitating an insulating coating onto the surface of a conductor by applying a dielectric coating (resin coating) to at conductor through electrophoretic deposition (EPD) and curing the dielectric coating on the conductor (c.4:65-71). Onishi’s electro-phoretically precipitated coating method provides insulation with uniformity and reliability, high resistivity against severe conditions, such as high temperature and savings in fabrication cost, among others (c.1:13-32).
Thus, it would have been obvious before the effective filing date to apply Oohashi’s electric coating through electrophoretic deposition (EPD) and cure the dielectric coating since Onishi teaches this method would have provided insulation with uniformity and reliability, high resistivity against severe conditions, such as high temperature and savings in fabrication cost, among others.  
Regarding claim 18, Oohashi teaches inserting the set of windings into a portion of the stator comprises radially stacking the set of windings within the portion of the stator core (i.e., groups of coils are inserted and aligned radially; Fig.14).  
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oohashi & Onishi, further in view of Elton (US 4,723,083).
Oohashi & Onishi do not further teach applying an additional layer of dielectric coating to the free ends of each winding of the set of windings after they have been electrically connected.  
But, Elton teaches free (lead) ends 21 of a set of stator windings covered by an additional layer of electrodeposited dielectric (mica) coating 24 at their junction portion 22 to provide a continuous and crack-free insulation (c.5:14-22; Fig.2)
Thus, it would have been obvious before the effective filing date to apply an additional layer of dielectric coating to the free ends of each winding of the set of windings Oohashi & Onishi after they have been electrically connected since Elton teaches this would have provided a continuous and crack-free insulation.
Regarding claim 20, Elton further teaches curing the free ends of the set of windings (c.3:66-68; c.6:63-66).
    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 



/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Per MPEP 2113 (I), the claimed process of electrophoretic deposition is not given patentable weight since product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).